NOT FOR PUBLICATION                           FILED
                      UNITED STATES COURT OF APPEALS                       MAR 20 2017
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

 WILLIAM CURRY, Jr.,                               No. 16-35188

                   Plaintiff-Appellant,            D.C. No. 3:14-cv-05876-RJB

   v.
                                                   MEMORANDUM*
 ELENA M. LOPEZ, Psy.D; et al.,

                   Defendants-Appellees.

                     Appeal from the United States District Court
                       for the Western District of Washington
                      Robert J. Bryan, District Judge, Presiding

                              Submitted March 8, 2017**

Before:       LEAVY, W. FLETCHER, and OWENS, Circuit Judges.

        Civil detainee William Curry, Jr., appeals pro se from the district court’s

summary judgment in his 42 U.S.C. § 1983 action alleging constitutional claims

related to his civil confinement. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo, Riggs v. Prober & Raphael, 681 F.3d 1097, 1102 (9th Cir. 2012),


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and we may affirm on any basis supported by the record, Enlow v. Salem-Keizer

Yellow Cab Co., 389 F.3d 802, 811 (9th Cir. 2004). We affirm.

       Summary judgment on Curry’s due process claim regarding his placement in

the intensive management unit was proper because Curry failed to raise a genuine

dispute of material fact as to whether defendants acted with an intent to punish

Curry or whether his placement was not reasonably related to a legitimate

governmental objective. See Bell v. Wolfish, 441 U.S. 520, 538-39 (1979)

(“Absent a showing of an expressed intent to punish on the part of detention

facility officials . . . if a particular condition or restriction of pretrial detention is

reasonably related to a legitimate governmental objective, it does not, without

more, amount to punishment.” (citations and internal quotations marks omitted)).

       The district court properly granted summary judgment on Curry’s equal

protection claim because Curry failed to raise a genuine dispute of material fact as

to whether he was intentionally treated differently from others similarly situated

without a rational basis, or was intentionally discriminated against based on his

membership in a protected class. See Vill. of Willowbrook v. Olech, 528 U.S. 562,

564 (2000) (per curiam) (setting forth elements of equal protection “class of one”

claim); Barren v. Harrington, 152 F.3d 1193, 1194-95 (9th Cir. 1998) (order)

                                              2                                       16-35188
(setting forth elements of a § 1983 equal protection claim).

      The district court properly granted summary judgment on Curry’s access-to-

courts claim because Curry failed to raise a genuine dispute of material fact as to

whether defendants caused an actual injury to a non-frivolous claim. See Lewis v.

Casey, 518 U.S. 343, 348-49 (1996) (setting forth elements of an access-to-courts

claim and actual injury requirement).

      The district court properly granted summary judgment on Curry’s failure-to-

protect claim because Curry failed to raise a genuine dispute of material fact as to

whether defendants failed to take reasonable available measures to abate a

substantial risk of serious harm to Curry. See Castro v. County of Los Angeles,

833 F.3d 1060, 1071 (9th Cir. 2016) (en banc) (setting forth elements of

Fourteenth Amendment failure-to-protect claim by pretrial detainee).

      The district court properly granted summary judgment on Curry’s retaliation

claim because Curry failed to raise a genuine dispute of material fact as to whether

defendants took an adverse action against Curry because of his protected conduct.

See Rhodes v. Robinson, 408 F.3d 559, 567-68 (9th Cir. 2005) (setting forth

elements of retaliation claim in the prison context).

      We do not consider matters not specifically and distinctly raised and argued

                                          3                                   16-35188
in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          4                                       16-35188